April 17, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                             JILES DANIELS, Appellant

NO. 14-12-00243-CV                      V.

   EMPTY EYE, INC., EMPTY EYE & ASSOCIATES, L.P. & JUDITH DANIELS,
                               Appellees
                         ____________________

      Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on January 20, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by JILES
DANIELS.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.